Citation Nr: 1117079	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  02-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2001 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2003, the Veteran appeared at hearing before the undersigned.  A transcript of the hearing is the Veteran's file.

In July 2003 and in March 2005, the Board remanded the appeal for further procedural and evidentiary development.  In a decision in June 2006, the Board denied the claim of service connection for sarcoidosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision in August 2008, the Court reversed the Board's finding that VA complied with the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and remanded the claim.  In June 2009, the Board remanded the claim for further development, including VCAA compliance.  As the requested development has been completed, no further action is necessary to comply with the remand directives of the Board and of the Court.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his attorney have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted. 






FINDING OF FACT

Sarcoidosis was not affirmatively shown to have had onset during service; sarcoidosis as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; sarcoidosis was first diagnosed after service beyond the one-year presumptive period for sarcoidosis as a chronic disease; and sarcoidosis is unrelated to an injury or disease or event of service origin. 


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by service, and service connection for sarcoidosis as a chronic disease may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.97 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2001, in October 2003, in March 2005, in July 2009, and in January 2010.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was also notified that service connection for sarcoidosis may be established based upon a legal "presumption" by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was notified that sarcoidosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6846, and under Diagnostic Code 6846, the criteria for a compensable rating, the lowest compensable rating is 30 percent, are pulmonary involvement with persistent symptoms requiring chronic low dose maintenance or intermittent corticosteroids.  Also, alternatively, sarcoidosis may also be rated as chronic bronchitis under the provisions of Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved. 
38 C.F.R. § 4.97, Diagnostic Code 6846.



Under Diagnostic Code 6600, a 10 percent rating is warranted for chronic bronchitis for forced expiratory volume in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in March 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records of the Social Security Administration, and private medical records.  The Veteran was afforded VA examinations in June 2001, in March 2005, and in September 2009.  In September 2010, the Board obtained a VHA expert medical opinion.  The Veteran and his attorney have been provided a copy of the VHA opinion and then afforded the opportunity to submit additional argument and evidence, but no further argument or evidence has been submitted. 

In August 2010, the Veteran's attorney requested a copy of a report of VA examination, dated September 28, 2009, the findings of which were summarized in the supplemental statement of the case in March 2010 and referred to in the Board's request in July 2010 for a VHA expert medical opinion.  As it is not clear from the record that the Veteran's counsel received a copy of the report, the Board is separately mailing a copy of the report to the attorney.  

After review of the record, the Board finds that there is sufficient competent evidence to make a fully informed decision on the claim.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sarcoidosis, if the disability is manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The criteria for a compensable rating for sarcoidosis are either: pulmonary involvement with persistent symptoms requiring chronic low dose maintenance or intermittent corticosteroids, 38 C.F.R. § 4.97, Diagnostic Code 6846; or a forced expiratory volume in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6600. 








For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b)

Facts 

The Veteran was born in 1944 and he served on active duty from April 1965 to March 1968.  

The service treatment records show that on entrance examination the Veteran gave a history of whooping cough, dizziness or fainting spells, shortness of breath, and chest pain or pressure.  The examiner noted occasional shortness of breath and dizziness.  The lungs and chest were evaluated as normal, and a chest X-ray was normal.  The service treatment records show that in July 1965 a small sebaceous cyst was removed from behind the right ear.  Also a cystic scrotal mass, which was described as probably a spermatocele, was noted, but not treated.  On separation examination, the Veteran again gave a history of whooping cough, dizziness or fainting spells, shortness of breath, and chest pain or pressure.  The examiner noted occasional dizziness from heart exhaustion and occasional shortness of breath and chest pain after physical training. The lungs and chest were evaluated as normal, and a chest X-ray was normal.  No pulmonary abnormality was listed as a defect or as a diagnosis. 







After service in June 1979 the Veteran was hospitalized by VA for evaluation of bilateral hilar adenopathy.  It was noted that in 1975 X-rays had shown bilateral hilar adenopathy on a routine physical and sarcoidosis was suspected, but the Veteran had not been given a formal evaluation or treatment and he had been well until May 1979 when he presented with swollen glands under both arms associated with fever and malaise and X-rays again showed bilateral hilar adenopathy, leading to his admission.  The diagnosis was sarcoid based on the constellation of symptoms, namely, hilar adenopathy by X-ray with no change from 1975, reduced vital capacity on a pulmonary function test, age, and race. 

Since that time, the Veteran has been followed and treated for his sarcoidosis, which has wax and waned in the severity of symptoms.  The diagnosis of sarcoidosis was confirmed by a pathological study in June 2000.

On VA examination in June 2001, the examiner noted a few pigmented lesions on the upper trunk consistent with sarcoidosis.  The Veteran also had decreased breath sounds and scattered crackles throughout the lung fields.  The diagnosis was active sarcoidosis of the lung, liver, and skin.

On VA examination in March 2005, the VA examiner expressed the opinion that the Veteran's current sarcoidosis was unrelated to his period of active duty.  In the opinion, the VA physician reported that she had reviewed the Veteran's file, noting the respiratory complaints, normal chest x-rays, sebaceous cyst on the ear, and cystic scrotal mass during service.  The examiner explained that although skin lesions can occur in sarcoid, the lesions were not of the type described as a sebaceous cyst or a cystic scrotal mass, and that when the lesions were subcutaneous, it was almost always in the setting of much more extensive and obvious pulmonary disease and a chest X-ray would not likely be normal.  The physician also stated that the weight of the medical evidence supports the finding that the Veteran's sarcoid was not present during his military service.  The same VA examiner from the March 2005 examination expressed essentially the identical opinion on VA examination in the September 2009.  


Again, the VA examiner expressed the opinion that the sarcoidosis did not have onset during service or was manifested within a year of separation.  The VA examiner found that the intermittent shortness of breath and chest pains had no clinical significance at entrance and separation when chest x-rays taken at the same time were also normal.  The right ear sebaceous cyst and the small cystic scrotal mass both had no clinical significance because both were nonspecific findings.   

The Veteran, who was a medical specialist in service and a registered nurse after service, stated in September 2001, that he never experienced shortness of breath and chest pain from exertion before service, but began experiencing it after basic training when he was stationed overseas.  

In March 2003, a college official stated that when the Veteran enrolled in September 1968 he was exempt from physical education courses because he was a Veteran. 

In the Veteran's statements and in testimony and in his wife's statements, they state that the Veteran experienced shortness of breath trying to perform physical activities while in college.  The Veteran has stated that while he sought treatment for the cyst behind the ear, he also developed multiple lesions or lumps under his skin throughout his military career, but never sought treatment because they did not bother him.  The Veteran asserts that it was the multiple lesions, not the cysts noted in service in July 1965, that caused him to mark the box asking if he ever had any tumors, growths, or cysts.  The Veteran also asserts that he previously suffered from syphilis and that sarcoidosis lesions are mistaken for syphilitic lesions.  

The Veteran stated that also has a niece who developed sarcoidosis which was diagnosed after a removal of a mass that the Veteran believes was very similar to the mass removed behind his right ear.  Finally, the Veteran states that certain demographic facts makes it more likely that he, as an Afro-American, who has served in the military in the medical area, would more likely develop sarcoidosis then the general population.

In support of his claim the Veteran has submitted a medical article pertaining to multiple genital indurated papules and nodules as rare manifestations of sarcoidosis as evidence of a link between the scrotal cystic mass noted in service and sarcoidosis.  He also submitted an article that explains the link between sarcoidosis and fatigue.  

In July 2010, pursuant 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a VHA medical opinion from a pulmonary specialist.  The Board requested that the VHA medical expert review the Veteran's file and considering the medical literature and accepted medical principles, pertaining to the history, manifestations, clinical course, and character of sarcoidosis, provide an opinion on the following questions: 
      
a.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability of less than 50 percent) that sarcoidosis first diagnosed after service in 1979 with a history, dating to 1975, began in service from April 1965 to March 1968? 
      
b.  In formulating the opinion, comment on the clinical significance that in service the Veteran gave a history of shortness of breath and chest pain both on entrance and separation examinations and in each instance a chest X-ray was normal.  And in July 1965, a small, sebaceous cyst behind the ear and a small, cystic scrotal mass were documented. 

The VHA medical expert, a Board certified pulmonary critical care physician and Professor of Medicine at the Medical University of South Carolina, who has been has been practicing since 1979 and had cared for multiple patients with sarcoidosis, stated that sarcoidosis often has few symptoms and a patient may carry the disease without knowing it.  




As for the Veteran's suggestion, citing an article diagnosing sarcoidosis made with a presentation of a disease of the scrotum, the VHA medical expert stated that although 20 cases had been reported in each case the lesion described was similar to a tumor and none were described as a cystic mass similar to a spermatocele and that it would be difficult to confuse the skin lesions of sarcoidosis with sebaceous cysts.  The VHA medical expert also explained that while symptoms of shortness of breath were checked by the Veteran on separation examination, persistent dyspnea was not recorded and only occasional dyspnea on exertion was.  And, the VHA medical expert explained that the Veteran did not complain of dyspnea when diagnosed with sarcoidosis in 1979.  After a review of the record, the VHA medical expert concluded that it was less likely than not that the Veteran had the onset of sarcoidosis in service. 

Analysis

Although the Veteran gave a history of shortness of breath on entrance examination, the lungs and chest were evaluated as normal and a chest X-ray was normal.  As a pulmonary disorder was not noted on entrance examination, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111.  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that a disorder both pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b).

As evidence of record does not clearly and unmistakably establish that the Veteran had a pre-existing pulmonary disorder, the presumption of soundness is not rebutted and the Veteran is presumed to have been in sound condition as to any pulmonary condition on entrance.







On the basis of the service treatment records alone, sarcoidosis was not affirmatively shown to be present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

The service treatment records do document the Veteran's complained of shortness of breath on separation examination and the examiner noted occasional shortness of breath after physical training, but a chest X-ray was normal and no pulmonary abnormality was listed as a defect or as a diagnosis.  After service the Veteran also described symptoms of shortness of breath during service.  

As symptoms of shortness of breath were noted, that is, observed during service, and as the Veteran is competent to describe symptoms of shortness of breath in service,  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, but lay testimony is not competent to prove a particular injury or illness), the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

But as the service treatment records lack the documentation of the combination of manifestations sufficient to identify sarcoidosis either by pulmonary manifestations as there was no further complaint or finding of shortness of breath until the  separation examination or by skin manifestations as alleged by the Veteran as there was a single episode of cysts and no further complaint, finding, history, treatment, or diagnosis of cysts in the remainder of the service treatment records, including on separation examination, or sufficient observation to establish chronicity during service on the basis of isolated entries, chronicity in service is not adequately supported by the service treatment records.  




As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

And the Veteran is competent to describe shortness of breath in service and since service, but as it does not necessarily follow that there is a relationship between shortness of breath and the continuity of symptomatology that the Veteran avers, and as sarcoidosis is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of sarcoidosis is medical in nature, that is, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).








Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno at 469-470 (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The presence or diagnosis of sarcoidosis cannot be made by the Veteran as a lay person based on mere observation, that is, perceived through the senses.  For this reason, sarcoidosis is not a simple medical condition that the Veteran is competent to identify.  

To the extent the Veteran was a medical specialist in service and is a registered nurse, the Veteran clearly has some medical education, training, and experience, but no factual foundation has been established to show that the Veteran's medical education, training, and experience otherwise qualified him to diagnose a disease such as sarcoidosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (though medically trained as a nurse, the witness had no special knowledge, regarding the medical specialty, cardiology, and did not participate in treatment so that the opinion regarding etiology was not probative evidence).

For these reasons, Veteran's statements ant testimony are not competent evidence on the question of the presence or diagnosis of sarcoidosis in service or in the year following separation from service, and the Veteran's statements and testimony are excluded, that is, not to be considered as evidence favorable to claim.




As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence that sarcoidosis was diagnosed before 1975 or that sarcoidosis is related to service on direct basis or on a presumptive basis.  

As for the Veteran's statements and testimony that sarcoidosis is related to symptoms of shortness of breath and "cysts" in service, that skin lesions other than cysts in service were mistaken for syphilitic lesions, that a niece developed sarcoidosis after a removal of a mass that the Veteran believes was very similar to the mass removed from his ear in service, and that as an Afro-American he is more likely to develop sarcoidosis then the general population,  the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

However a lay opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  And to the extent the Veteran was a medical specialist in service and is a registered nurse, the Veteran clearly has some medical education, training, and experience, but no factual foundation has been established to show that the Veteran's medical education, training, and experience otherwise qualified him to offer an opinion on the cause of sarcoidosis.  For this reason, his statements and testimony are not competent evidence on causation are not to be considered as favorable evidence in support of the claim.  See Black at 284.

As for the wife's statement that the Veteran experienced shortness of breath trying to perform physical activities while in college.  To the extent that the statement is offered as proof that the Veteran had sarcoidosis, while the wife is competent to describe observable symptoms, shortness of breath, that the Veteran exhibited, to the extent that statement implies that the symptoms were associated with sarcoidosis, the statement is not competent evidence. 



Layno at 470-71 (lay witness competency is not unlimited, and the fact that a lay witness may personally know the veteran and may have had the opportunity to observe him does not render the witness' testimony universally competent in proceeding to determine service connection; lay testimony is competent in proceeding to establish service connection only when it regards symptoms of the veteran's illness and lay testimony is not competent to prove the veteran had or was diagnosed with a particular illness).

The evidence against the claim that there is a relationship between shortness of breath and the continuity of symptomatology that the Veteran avers consists of the opinion of a VHA medical expert, a Board certified pulmonary critical care physician and Professor of Medicine at the Medical University of South Carolina, who has 30 years of medical experience and has cared for multiple patients with sarcoidosis.  The Board finds that the VHA medical well qualified through education, training, and experience to offer an opinion on causation in this case.  38 C.F.R. § 3.159.

The VHA medical expert explained that while symptoms of shortness of breath were checked by the Veteran on separation examination, persistent dyspnea was not recorded and only occasional dyspnea on exertion was.  And, the VHA medical expert explained that the Veteran did not complain of dyspnea when diagnosed with sarcoidosis in 1979. 

As for the Veteran's suggestion, citing an article diagnosing sarcoidosis made with a presentation of a disease of the scrotum, the VHA medical expert explained that although 20 such cases had been reported in each case the lesion described was similar to a tumor and none were described as a cystic mass similar to a spermatocele and that it would be difficult to confuse the skin lesions of sarcoidosis with sebaceous cysts.  





After a review of the record, the VHA medical expert concluded that it was less likely than not that the Veteran had the onset of sarcoidosis in service.   As the opinion is based upon the significant facts of the case, namely, the service treatment records and the post-service records, as the VHA medical expert offered a rationale for the conclusion reached in his opinion, including a review of the pertinent medical literature submitted by the Veteran, the Board finds that the opinion adequately addressed the question of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As the opinion of the VHA medical expert is the only competent evidence of record addressing causation, the Board finds that the preponderance of the evidence is against the claim based on continuity of symptomatology under 38 C.F.R. § 3.303(b) and under 38 U.S.C.A. § 3.303(d) (service connection based on the initial diagnosis after service) and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

For the sake of analysis, even if the Board were to find that the Veteran is qualified by education, training, and experience to offer an opinion on causation, in balancing the Veteran's limited, but more than a lay person's, qualifications to offer an opinion on causation in this case, the probative value or evidentiary weight to be attached to such an opinion is clearly outweighed by the opinion of the VHA medical expert, who is an expert in pulmonary critical care with years of experience in treating patients with sarcoidosis.  

As for presumptive service connection for sarcoidosis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, sarcoidosis by X-ray was initial documented after service in 1975.  The manifestation of sarcoidosis in 1975 is well beyond the one-year presumptive period after discharge from service in 1968 for presumptive service connection as a chronic disease and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 




In the Veteran's statements and in testimony and in his wife's statements, they state that the Veteran experienced shortness of breath trying to perform physical activities while in college.  To the extent the statements imply that sarcoidosis was manifest during the one year presumptive period after service, a college official stated that when the Veteran enrolled in September 1968, six months after service, he was exempt from physical education courses because he was a Veteran.  The statement of the college official does not indicate in any way that the Veteran was exempt from physical education courses, because of a physical disability. 

And there is no evidence that the Veteran was maintained on medication or intermittent corticosteroids for sarcoidosis to show that sarcoidosis was manifested to a compensable degree under 38 C.F.R. § 4.97, Diagnostic Code 6846, or evidence in the form of a pulmonary test that showed a forced expiratory volume in 1 second of (FEV-1) of 71 to 80 percent predicted, or a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted under 38 C.F.R. § 4.97, Diagnostic Code 6600.

As the preponderance of the evidence is against the claim on all theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


